DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 5/16/22, with respect to the rejection(s) of claim 1 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn in view of the current amendments.  

Allowable Subject Matter

Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to Claim 1, the claim is allowed because the closest prior art, Ausserlechner, Ju, Meguro, and Dicke, either singularly or in combination, fail to anticipate or render obvious wherein the push-pull X-axis magnetoresistive angle sensor includes at least two +X arrays symmetrically arranged on opposing sides of an X center line and at least two -X arrays symmetrically arranged on opposing sides of the X center line, and wherein the at least two +X arrays and the at least two -X arrays are symmetrically arranged on opposing sides of a Y center line, wherein the push-pull Y-axis magnetoresistive angle sensor includes at least two +Y arrays symmetrically arranged on opposing sides of the X center line and at least two -Y arrays symmetrically arranged on opposing sides of the X center line, and wherein the at least two +Y arrays and the at least two -Y arrays are symmetrically arranged on opposing sides of the Y center line, in combination with all other limitations in the claim as claimed and defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peter Schmollngruber (US 20060103381) discloses symmetrical positioning of GMR resistor elements.
Gernot Binder (US 10907991) discloses magnetic sensor elements arranged on a symmetrical axis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHARAH ZAAB/Examiner, Art Unit 2863

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863                                                                                                                                                                                                            

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863